        Case 1:19-cr-10080-NMG Document 949 Filed 03/18/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

       v.
                                                             Case No. 19-cr-10080
DAVID SIDOO, et al.,

              Defendants.


   UNOPPOSED MOTION TO EXTEND FILING DEADLINE AND FOR LEAVE TO
                       EXCEED PAGE LIMIT

       At the hearing on February 27, 2020, the Court directed Defendants to file a submission

relating to the government’s recent and forthcoming disclosures of exculpatory material by March

13, 2020. On March 4, 2020, the government produced a subset of the promised materials,

including certain FBI 302 reports and Cellbrite Extraction Reports of Rick Singer’s cell phones.

The government also indicated that it would provide additional discovery, including additional

FBI 302 reports, T-III telephone calls and text messages, agent notes, and additional cell phone

data from Singer’s phones, on or before March 13, 2020. On March 5, 2020, Defendants requested

a one week extension of the March 13, 2020 deadline to allow time to review and incorporate

discovery being produced by the government (Dk. #925), which the Court granted (Dk. #927).

The government’s second discovery production was not produced to Defendants until the

afternoon of Monday, March 16, 2020, and included more than 200,000 pages of material and over

20 gigabytes of data in the form of cell phone collections, telephone calls, images, etc. The

Defendants have been working diligently to review and incorporate the newly disclosed discovery

material and prepare a consolidated submission.
           Case 1:19-cr-10080-NMG Document 949 Filed 03/18/20 Page 2 of 3



          Furthermore, as a result of the spread of COVID-19, nearly all members of the defense

team are under orders to shelter in place or are required to work remotely, which has made it more

difficult for defense counsel to coordinate review of the material produced by the government, and

seek input and approval from all Defendants for the consolidated submission.

          Given the volume and timeline of the discovery produced by the Government, along with

the extraordinary circumstances arising from the rapid spread of COVID-19, Defendants

respectfully request that the Court extend the deadline for filing the submission by three business

days, from Friday, March 20, 2020, until Wednesday, March 25, 2020. 1 The government does not

oppose this request.

          Further, Defendants respectfully submit this request to file a consolidated over-length brief.

As grounds for this motion, the Defendants state that additional pages are necessary to address the

numerous issues raised by the Government’s recent disclosure of exculpatory material in one

submission that adequately addresses the concerns specific to each of the Defendants. As further

grounds for this motion, the Defendants state that the government also does not oppose this request.


Dated: March 18, 2020                                   Respectfully submitted,

                                                        /s/ Sean M. Berkowitz
                                                        Sean M. Berkowitz (admitted pro hac vice)
                                                        LATHAM & WATKINS LLP
                                                        330 North Wabash Avenue
                                                        Suite 2800
                                                        Chicago, IL 60611
                                                        Phone: 312.777.7700
                                                        Fax: 312.993.9767
                                                        sean.berkowitz@lw.com




1
    All Defendants join in this motion.

                                                    2
         Case 1:19-cr-10080-NMG Document 949 Filed 03/18/20 Page 3 of 3



                                                    William J. Trach (BBO #661401)
                                                    LATHAM & WATKINS LLP
                                                    200 Clarendon Street
                                                    Boston, MA 02116
                                                    Phone: 617.948.6000
                                                    Fax: 617.948-6001
                                                    william.trach@lw.com

                                                    Counsel for Mossimo Giannulli and Lori
                                                    Loughlin




                            LOCAL RULE 7.1 CERTIFICATION

       Pursuant to Local Rule 7.1(a)(2), I hereby certify that I have conferred with counsel for

the Government, and the Government does not oppose the relief requested in this motion.

                                                      /s/ William J. Trach
                                                      William J. Trach




                                CERTIFICATE OF SERVICE

       I certify that the foregoing document, which was filed with the Court through the CM/ECF

system, will be sent electronically to all registered participants as identified on the Notice of

Electronic Filing, and paper copies will be sent on March 18, 2020 to those identified as non-

registered participants.

                                                      /s/ Sean M. Berkowitz
                                                      Sean M. Berkowitz




                                                3
